Citation Nr: 1210459	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  10-02 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck disorder. 

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to service connection for depression to include as due to exposure to herbicides. 

4.  Entitlement to service connection for memory loss to include as due to exposure to herbicides. 

5.  Entitlement to service connection for painful joints. 

6.  Entitlement to service connection for neuropathy of the upper and lower extremities to include as due to exposure to herbicides.  



REPRESENTATION

Appellant represented by:	Lisa J. McNair Palmer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from March 1966 to April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2012, the Board informed the Veteran that the judge who had conducted his hearing in June 2011 was no longer employed by the Board.  He was advised that he could have another hearing if he so desired.  In a February 13, 2012 statement, the Veteran indicated that he wished to have another Board hearing at the RO.  Accordingly, this case must be remanded to afford the Veteran the requested a hearing.  38 C.F.R. §§ 20.700, 20.1304 (2011).  

Accordingly, the Board REMANDS this case for the following:


Schedule the Veteran for a hearing at the RO before a Veterans Law Judge.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


